Citation Nr: 0815412	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-03 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury involving vertigo.

2.  Entitlement to service connection for residuals of a head 
injury involving a neck condition.

3.  Entitlement service connection for bilateral hearing loss 
due to a head injury and/or acoustic trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his daughter

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to July 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied service connection for residuals 
of a head injury involving vertigo, a neck condition, 
bilateral hearing loss, eye problems, and a nervous 
condition.

After the veteran submitted a timely notice of disagreement 
with respect to each of those issues, the RO issued a 
statement of the case in January 2007.  In a VA Form 9, 
Appeal to Board of Veterans' Appeals, however, the veteran 
limited his appeal with respect to the first three issues 
listed on the title page.  38 C.F.R. § 20.200, 20.201, 20.202 
(2007).

In December 2007, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge of the Board 
sitting at the RO.  The transcript of the proceeding has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not sustain a head injury in service.  

2.  The veteran's vertigo was first reported many years after 
service and has not been linked by competent medical evidence 
to service.  

3.  The veteran's neck condition was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to service. 

4.  The veteran's bilateral hearing loss was first identified 
many years after service and has not been linked by competent 
medical evidence to service.


CONCLUSIONS OF LAW

1.  A disability involving vertigo was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  A neck condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
head injury involving vertigo, a neck condition, and 
bilateral hearing loss.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate review.  The Board will then 
address the claims on their merits, providing relevant VA 
laws and regulations, the relevant factual background, and an 
analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2006.  That letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.

As for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claims for service 
connection.  So any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 20.1102 (2007) (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO requested all medical 
records identified by the veteran and his representative.  
The Board also finds that a VA examination is not necessary 
to determine whether the veteran's vertigo, neck condition, 
and bilateral hearing loss are related to his military 
service over 60 years ago, because the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R.                   § 
3.159(c)(4).

In this case, none of the veteran's service medical records 
makes any reference to a head injury, vertigo, neck pain, or 
hearing loss.  Also significant is the fact that the 
veteran's vertigo, neck condition, and bilateral hearing loss 
were first diagnosed decades after his separation from the 
military, with no medical evidence suggesting that these 
problems may be related to his military service.  The only 
nexus evidence in this case includes lay statements by the 
veteran, his wife, and his daughter.  And since these 
individuals are either not competent or not credible with 
respect to their statements concerning the cause or etiology 
of the veteran's vertigo, neck condition and bilateral 
hearing loss, their lay statements constitute insufficient 
evidence to require VA to schedule an examination for a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).  Simply put, the second and third prongs of 
the McLendon test have not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Residuals of a Head Injury 
Involving Vertigo and a Neck 
Condition

The veteran maintains that he developed vertigo and a neck 
condition as a result of a serious head injury he sustained 
while on active duty.  After carefully reviewing the evidence 
of record, however, the Board finds no basis to grant either 
claim.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases - such as organic 
disease of the nervous system, including sensorineural 
hearing loss - may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In this case, the veteran testified at two personal hearings 
that he sustained a serious head injury while on active duty 
in September 1943, which resulted in chronic vertigo and 
chronic neck pain.  He explained that he was thrown in the 
air by four other soldiers during a training exercise in 
which he was expected to land on his feet.  But, according to 
the veteran, he unfortunately landed on his head, resulting 
in a neck injury and chronic vertigo.  

However, the veteran's service medical records make no 
reference to a head injury, a neck injury, or complaints 
involving vertigo.  Although a September 1943 entry notes 
that the veteran fractured his left wrist during a training 
exercise after being thrown in the air - thereby verifying 
some of his story - there is no indication that he also 
injured his head or neck at that time or at any time in 
service.  Also significant is the fact that a July 1945 
separation examination report makes no reference to a head 
injury, vertigo, or neck pain.  Thus, the service medical 
records provide compelling evidence against these claims.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

The record also shows that the veteran first reported vertigo 
and neck pain many years after service.  With respect to 
vertigo, a VA outpatient treatment record dated in October 
1986 notes a seven-year history of dizziness, thereby placing 
the date of onset in 1979, approximately 34 years after the 
veteran's separation from active duty.  The diagnosis was 
cupulolithiasis.  This condition involves "the presence of 
calculi in the capula of the posterior semicircular duct, a 
cause of benign paroxysmal positional vertigo."  See 
Dorland's Illustrated Medical Dictionary 451 (30th ed. 2003).  

The Board finds that this 34-year lapse between service and 
the onset of vertigo provides highly probative evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  The Board also emphasizes that none of the 
post-service medical records contains a medical opinion 
relating the veteran's vertigo to service.  Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In sum, these post-
service medical records provide highly probative evidence 
against the claim for service connection for vertigo. 

With respect to his neck condition, the only reference in the 
veteran's claim file to a neck condition is a June 1991 VA 
outpatient treatment record which notes narrowing of the 
spine at C4-7.  Since this record is dated approximately 46 
years after service, see Maxson, supra, and provides no 
medical opinion concerning the etiology or date of onset of 
this condition, see Maggitt, supra, it provides evidence 
against the veteran's claim for service connection for a neck 
condition. 

In addition to the medical evidence, the Board also has 
considered the testimony provided by the veteran, his wife, 
and his daughter at the December 2007 hearing.  The Board 
acknowledges that the veteran is indeed competent to testify 
as to the date of onset of his complaints involving dizziness 
and neck pain.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  But in light of the fact that his service medical 
records make no reference to a head injury, thereby 
contradicting the veteran's story, nor do they mention 
complaints involving dizziness and neck pain, the Board does 
not find his statements concerning an in-service head injury 
resulting in chronic vertigo and neck pain to be credible.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Lastly, the Board notes that a medical article submitted by 
the veteran entitled Managing Dizziness: Balance Problems and 
Fainting does not support the veteran's claims.  With regard 
to medical treatise evidence, the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the article submitted by the veteran is 
not accompanied by the opinion of any medical expert.  The 
Board thus concludes that this information is insufficient to 
establish the required medical nexus element.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for vertigo and a neck condition.  
And as the preponderance of the evidence is against his 
claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

III.  Bilateral Hearing Loss

The veteran claims that he developed bilateral hearing loss 
while on active duty.  In particular, he claims that his 
hearing loss is related to a head injury and/or acoustic 
trauma during World War II.  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing  will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, the veteran's service medical records make no 
reference to hearing loss.  Of particular relevance, the July 
1945 separation examination report notes that his hearing was 
15/15 bilaterally.  And, as already discussed, there is no 
evidence that the veteran sustained a head injury while on 
active duty.  In the absence of any hearing loss or head 
trauma in service, the veteran's service medical records 
provide highly probative evidence against the claim.  See 
Struck, 9 Vet. App. at 147-48.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, however, no medical evidence shows that the 
veteran's hearing loss is related to service.  The first 
documented evidence of a hearing loss disability is contained 
in a March 1999 VA audiological evaluation report.  Testing 
at that time revealed a decibel-loss of over 40 at the 500, 
1000, 2000, 3000, and 4000 Hz levels in both ears.  These 
findings clearly establish a bilateral hearing loss 
disability for VA compensation purposes.  38 C.F.R. § 3.385.  

Since the veteran has established the first element of a 
current hearing loss disability, the disposition of this case 
turns on whether there is competent medical evidence of a 
nexus between this disability and the veteran's period of 
active duty service.  Unfortunately, the veteran has failed 
to prove this essential element.  

The only medical opinion addressing the etiology of the 
veteran's bilateral hearing loss is the March 1999 
audiological evaluation report in which the VA audiologist 
explained that "[The veteran] has a long standing history of 
hearing loss with the suspected etiology of occupational and 
recreational noise exposure."  Since this opinion clearly 
attributes the veteran's hearing loss to nonservice-related 
acoustic trauma, it provides highly probative evidence 
against the claim.  In addition to this opinion, the Board 
also emphasizes that the 55-year period between service and 
the first documented complaints of hearing loss provides 
additional evidence against the claim.  See Maxson, 230 F.3d 
at 1333.

The Board notes that a March 2006 VA outpatient treatment 
record notes the veteran's 50-plus year history of hearing 
loss - thereby placing the date of onset prior to 1956 - as 
well as the veteran's statement that he had had a problem 
with his hearing since at least the 1960s, which the veteran 
himself attributed to an accident while in the military.  But 
this report does not constitute competent medical evidence of 
a nexus between the veteran's bilateral hearing loss and 
service because the clinician merely recorded the veteran's 
history without offering an independent medical opinion as to 
the actual etiology of the veteran's bilateral hearing loss.  
This is apparent from the fact that the head injury claimed 
by the veteran is not documented in his service medical 
records.  Therefore, the Board is not required to accept this 
medical history as reported by the veteran.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is 
not required to accept a medical opinion that is based on a 
reported history and unsupported by clinical findings; 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.) 

The Board has also considered the testimony offered by the 
veteran, his wife, and his daughter, none of whom are 
competent to offer an opinion concerning the etiology or date 
of onset of the veteran's hearing loss disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Although the veteran 
is competent to testify concerning when he first experience 
difficulty hearing, he is not trained to determine when his 
hearing loss became severe enough to meet the criteria for a 
hearing loss disability for VA compensation purposes under 
38 C.F.R. § 3.385.  But even were the Board to assume purely 
for the sake of argument that he is competent in this regard, 
see Barr, supra, since there is no evidence of head trauma in 
service and no evidence of a hearing loss disability until 55 
years after he left service, the Board does not find his 
statements concerning the etiology of his hearing loss to be 
credible.  See Smith, Hayes, and Layno, all supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.


ORDER

Service connection for residuals of a head injury involving 
vertigo is denied.

Service connection for residuals of a head injury involving a 
neck condition is denied.

Service connection for bilateral hearing loss due to a head 
injury and/or acoustic trauma is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


